                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MIGUEL A. CISNEROS,                                 Case No. 20-cv-07861-HSG
                                   8                    Petitioner,                          ORDER GRANTING EXTENSION OF
                                                                                             TIME TO FILE ANSWER
                                   9             v.
                                                                                             Re: Dkt. No. 22
                                  10     JIM ROBERTSON,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Respondent’s request for an extension of time to file an answer

                                  14   is GRANTED. Dkt. No. 22. By July 22, 2021, Respondent shall file either an answer or a motion

                                  15   to dismiss on procedural grounds. If Respondent files an answer and Petitioner wishes to respond

                                  16   to the answer, Petitioner shall do so by filing a traverse with the Court and serving it on

                                  17   Respondent within twenty-eight (28) days of the date the answer is filed. If Respondent files a

                                  18   motion to dismiss on procedural grounds, Petitioner shall file with the Court and serve on

                                  19   Respondent an opposition or statement of non-opposition within twenty-eight (28) days of the

                                  20   date the motion is filed, and Respondent shall file with the Court and serve on Petitioner a reply

                                  21   within fourteen (14) days of the date any opposition is filed.

                                  22          This order terminates Dkt. No. 22.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 6/21/2021

                                  25                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  26                                                    United States District Judge
                                  27

                                  28
